 1

 2

 3

 4

 5

 6

 7

 8                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 9                                         AT SEATTLE

10   JENI LITTLETON,                                       Civil No. 2:19-cv-01508-RAJ

11            Plaintiff,

12            vs.                                          ORDER AMENDING THE
                                                           SCHEDULING ORDER
13   COMMISSIONER OF SOCIAL SECURITY,

14            Defendant.

15            Based on Defendant’s Motion to Amend the Scheduling Order, it is hereby ORDERED

16   that the Scheduling Order shall be amended as follows:

17   •        Defendant shall have up to and including March 17, 2020, to file Defendant’s responsive

18            brief; and

19   •        Plaintiff shall have up to and including March 31, 2020, to file a reply brief.

20            DATED this 14th day of February, 2020.

21

22

23
                                                            A
                                                            The Honorable Richard A. Jones
                                                            United States District Judge
24

     Page 1         ORDER - [2:19-cv-01508-RAJ]
